Exhibit 10.1

 





COMMERCIAL PROMISSORY NOTE United Bank   517 9th Street   Huntington, West
Virginia 25701   (304)781-2362

 



LOAN NUMBER NOTE DATE PRINCIPAL AMOUNT MATURITY DATE        

LOAN PURPOSE: PPP to cover Payroll, Lease-Mortgage Interest and Utilities.

SBA Application #

SBA Loan Number #

 



BORROWER INFORMATION

 



 

 

NOTE. This Commercial Promissory Note will be referred to in this document as
the "Note."

 

LENDER. "Lender" means United Bank whose address is 517 9th Street Huntington,
West Virginia 25701, its successors and assigns.

 

BORROWER. "Borrower" means each person or legal entity who signs this Note.

 

PROMISE TO PAY. For value received, receipt of which is hereby acknowledged, on
or before the Maturity Date, the Borrower promises to pay the principal amount
of _________________________ Dollars ($___________) and all interest on the
outstanding principal balance and any other charges, including service charges,
to the order of Lender at its office at the address noted above or at such other
place as Lender may designate in writing. The Borrower will make all payments in
lawful money of the United States of America.

 

PAYMENT SCHEDULE. This Note will be paid according to the following schedule: 17
consecutive payments of principal and interest in the amount of $_______
beginning on November __, 2020 and continuing on the same day of each month
thereafter. One final balloon payment shall be due on the Maturity Date in an
amount equal to the then unpaid principal and accrued and unpaid interest. All
payments received by the Lender from the Borrower for application to this Note
may be applied to the Borrower's obligations under this Note in such order as
determined by the Lender.

 

INTEREST RATE AND SCHEDULED PAYMENT CHANGES. Interest will begin to accrue on
the Note Date set forth above and will be payable beginning on October __, 2020.
The interest rate on this Note will be fixed at 1.000% per annum.

 

Nothing contained herein shall be construed as to require the Borrower to pay
interest at a greater rate than the maximum allowed by law. If, however, from
any circumstances, Borrower pays interest at a greater rate than the maximum
allowed by law, the obligation to be fulfilled will be reduced to an amount
computed at the highest rate of interest permissible under applicable law and
if, for any reason whatsoever, Lender ever receives interest in an amount which
would be deemed unlawful under applicable law, such interest shall be
automatically applied to amounts owed, in Lender's sole discretion, or as
otherwise allowed by applicable law. Interest on this Note is calculated on a
360/360 day basis.

 

LATE PAYMENT CHARGE. If any required payment is more than 10 days late, then at
Lender's option, Lender will assess a late payment charge of 2.000% of the
amount past due, subject to a maximum charge of $100.00 and a minimum charge of
$15.00.

 

PREPAYMENT PENALTY. This Note may be prepaid, in full or in part, at any time,
without penalty.

 

RIGHT OF SET-OFF. To the extent permitted by law, Borrower agrees that Lender
has the right to set-off any amount due and payable under this Note, whether
matured or unmatured, against any amount owing by Lender to Borrower including
any or all of Borrower's accounts with Lender. This shall include all accounts
Borrower holds jointly with someone else and all accounts Borrower may open in
the future. Such right of set-off may be exercised by Lender against Borrower or
against any assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor of Borrower, or against anyone else claiming
through or against Borrower or such assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off has not been exercised by Lender prior to the
making, filing or issuance or service upon Lender of, or of notice of,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena or order or
warrant. Lender will not be liable for the dishonor of any check when the
dishonor occurs because Lender set-off a debt against Borrower's account.
Borrower agrees to hold Lender harmless from any claim arising as a result of
Lender exercising Lender's right to set-off.

 

 

 

  

RELATED DOCUMENTS. The words "Related Documents" mean all promissory notes,
security agreements, mortgages, deeds of trust, deeds to secure debt, business
loan agreements, construction loan agreements, resolutions, guaranties,
environmental agreements, subordination agreements, assignments, and any other
documents or agreements executed in connection with the indebtedness evidenced
hereby this Note whether now or hereafter existing, including any modifications,
extensions, substitutions or renewals of any of the foregoing. The Related
Documents are hereby made a part of this Note by reference thereto, with the
same force and effect as if fully set forth herein.

 

DEFAULT. Upon the occurrence of any one of the following events (each, an "Event
of Default" or "default" or "event of default"), Lender's obligations, if any,
to make any advances will, at Lender's option, immediately terminate and Lender,
at its option, may declare all indebtedness of Borrower to Lender under this
Note immediately due and payable without further notice of any kind
notwithstanding anything to the contrary in this Note or any other agreement:
(a) Borrower's failure to make any payment on time or in the amount due; (b) any
default by Borrower under the terms of this Note or any other Related Documents;
(c) any default by Borrower under the terms of any other agreement between
Lender and Borrower; (d) the death, dissolution, or termination of existence of
Borrower or any guarantor; (e) Borrower is not paying Borrower's debts as such
debts become due; (f) the commencement of any proceeding under bankruptcy or
insolvency laws by or against Borrower or any guarantor or the appointment of a
receiver; (g) any default under the terms of any other indebtedness of Borrower
to any other creditor; (h) any writ of attachment, garnishment, execution, tax
lien or similar instrument is issued against any collateral securing the loan,
if any, or any of Borrower's property or any judgment is entered against
Borrower or any guarantor; (i) any part of Borrower's business is sold to or
merged with any other business, individual, or entity; (j) any representation or
warranty made by Borrower to Lender in any of the Related Documents or any
financial statement delivered to Lender proves to have been false in any
material respect as of the time when made or given; (k) if any guarantor, or any
other party to any Related Documents terminates, attempts to terminate or
defaults under any such Related Documents; (l) Lender has deemed itself insecure
or there has been a material adverse change of condition of the financial
prospects of Borrower or any collateral securing the obligations owing to Lender
by Borrower. Upon the occurrence of an event of default, Lender may pursue any
remedy available under any Related Document, at law or in equity.

 

GENERAL WAIVERS. To the extent permitted by law, the Borrower severally waives
any required notice of presentment, demand, acceleration, intent to accelerate,
protest, and any other notice and defense due to extensions of time or other
indulgence by Lender or to any substitution or release of collateral. No failure
or delay on the part of Lender, and no course of dealing between Borrower and
Lender, shall operate as a waiver of such power or right, nor shall any single
or partial exercise of any power or right preclude other or further exercise
thereof or the exercise of any other power or right.

 

JOINT AND SEVERAL LIABILITY. If permitted by law, each Borrower executing this
Note is jointly and severally bound.

 

SEVERABILITY. If a court of competent jurisdiction determines any term or
provision of this Note is invalid or prohibited by applicable law, that term or
provision will be ineffective to the extent required. Any term or provision that
has been determined to be invalid or prohibited will be severed from the rest of
this Note without invalidating the remainder of either the affected provision or
this Note.

 

SURVIVAL. The rights and privileges of the Lender hereunder shall inure to the
benefits of its successors and assigns, and this Note shall be binding on all
heirs, executors, administrators, assigns, and successors of Borrower.

 

ASSIGNABILITY. Lender may assign, pledge or otherwise transfer this Note or any
of its rights and powers under this Note without notice, with all or any of the
obligations owing to Lender by Borrower, and in such event the assignee shall
have the same rights as if originally named herein in place of Lender. Borrower
may not assign this Note or any benefit accruing to it hereunder without the
express written consent of the Lender.

 

DUTY TO NOTIFY. Borrower agrees to notify Lender if there is any change in the
beneficial ownership information provided to Lender. Additionally, Borrower
agrees to provide Lender with updated beneficial ownership information in the
event there is any change in the beneficial ownership information provided to
Lender.

 

ORAL AGREEMENTS DISCLAIMER. This Note represents the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

 

GOVERNING LAW. This Note is governed by the laws of the state of West Virginia
except to the extent that federal law controls.

 

HEADING AND GENDER. The headings preceding text in this Note are for general
convenience in identifying subject matter, but have no limiting impact on the
text which follows any particular heading. All words used in this Note shall be
construed to be of such gender or number as the circumstances require.

 

ATTORNEYS' FEES AND OTHER COSTS. Borrower agrees to pay all of Lender's costs
and expenses in connection with the enforcement of this Note including, without
limitation, reasonable attorneys' fees, to the extent permitted by law.

  

 

 

 

ADDITIONAL PROVISIONS.

 

This Note is issued in accordance with the funding guidelines established
through the United States Small Business Administration (SBA). SBA Application
Number #

SBA Loan Number #

 

When or if Small Business Administration (“SBA”) is the holder, this Note will
be interpreted and enforced under federal law, including SBA regulations. 
Lender or SBA may use state or local procedures for filing papers, recording
documents, giving notice, foreclosing liens, and other purposes.  By using such
procedures, SBA does not waive any federal immunity from state or local control,
penalty, tax, or liability.  As to this Note, Borrower may not claim or assert
against SBA any local or state law to deny any obligation, defeat a claim of
SBA, or preempt federal law.   Borrower agrees to execute and deliver to Lender
and/or the SBA such additional documents and to take such other actions as
Lender or SBA deems are necessary to conform this Note and the Business Loan
Agreement to and for the loan evidenced thereby to be in compliance with all SBA
laws, guidance, rules and regulations. 

 

Upon the request of Lender or SBA, Borrower shall promptly execute and deliver
to Lender or SBA, as applicable, a replacement note evidencing the Loan (as such
term is defined in the Business Loan Agreement) in substitution for this Note.

 

This Note may be executed by facsimile or pdf email signature, which when so
executed and delivered to Lender is deemed to be an original.

 

If signing this Note and returning the same to Lender by mail, facsimile, pdf
email or other means is not possible or would be inconvenient for you, by typing
your name in the space provided below, you are executing this Note on your own
behalf and/or on behalf of the identified entity, as applicable. You are further
asking Lender to accept such typed name as your valid and enforceable signature
and by such signature are binding yourself and/or such entity for which you have
signed to the terms of this Note. Borrower agrees that the electronic signature
of Borrower that may be included in this Note is intended to execute and
authenticate this Note and to have the same force and effect as a manual
signature. Electronic signature means any electronic sound, symbol, or process
attached to or logically associated with a record and executed and adopted by
the applicable party with the intent to sign such record, including without
limitation facsimile or email electronic signatures. In addition, Borrower
agrees that this Note if executed by Borrower by electronic signature is a
“transferable record” for purposes of all applicable laws.

 

For purposes of calculating the monthly payments due on this Note, interest that
accrues on the original principal amount of this Note during the first six (6)
months of this Note will be added to the original principal amount of this Note
on the six-month anniversary of the Note Date set forth above. For purposes of
calculating such payments, the adjusted principal amount of this Note will
thereafter accrue interest at the rate of 1% per annum and such adjusted
principal amount will be amortized in monthly installments of principal and
interest commencing on the seven-month anniversary of the Note Date and on the
corresponding day of each month thereafter over the remaining eighteen (18)
months of the term of this Note.

 

Interest After Default. If the Lender declares a default under the terms of the
Loan, including for failure to pay in full at maturity, you may increase the
Interest Rate payable on the outstanding Principal balance of this Note. In such
event, interest will accrue on the outstanding Principal balance at the variable
Interest Rate in effect from time to time, plus an additional 5.000 percent,
until paid in full.

 

By an authorized officer of Borrower signing this Note below, by typing the name
of an authorized officer of Borrower below or by affixing another electronic
signature of an authorized officer of Borrower below, Borrower acknowledges
reading, understanding, and agreeing to all its provisions and receipt hereof.

 

Energy Services of America Corporation

 

                                                                                              

 

By: Charles Crimmel                                     Date

Its: Secretary

 

 

 

 